Name: Commission Regulation (EEC) No 346/81 of 10 February 1981 on the delivery of various consignments of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 2 . 81 No L 40/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 346/81 of 10 February 1981 on the delivery of various consignments of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas , therefore, delivery should be affected in accordance with the rules laid down in Commission Regulation (EEC) No 303 /77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid ( 5), as last amended by Regulation (EEC) No 1488 /79 (6); whereas in particular the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ;Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by the Act of Accession of Greece (2), and in particular Article 6 (7) thereof, Whereas the measures provided for in this Regulationare in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme (3), and in particular Article 7 thereof, HAS ADOPTED THIS REGULATION : Article 1Having regard to Council Regulation (EEC) No 1312/ 80 of 28 May 1980 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1980 food-aid programme (4), and in particular Article 7 thereof, In accordance with the provisions of Regulation (EEC) No 303 /77 , the intervention agencies specified in the Annex shall deliver butteroil as food aid on the special terms set out therein . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 291 , 19 . 11 . 1979, p . 17 . (') OJ No L 119 , 15 . 5 . 1979, p . 5 . (4) OJ No L 134 , 31 . 5 . 1980 , p . 14 . O OJ No L 43 , 15 . 2 . 1977 , p . 1 . C) OJ No L 181 , 18 . 7 . 1979 , p . 20 . No L 40 /2 Official Journal of the European Communities 12 . 2 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 February 1981 . For the Commission Poul DALSAGER Member ofthe Commission 12 . 2 . 8 Official Journal of the European Communities No L 40/ 3 ANNEX (?) Consignment A B 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary WFP 3 . Country of destination Turkey Jordan 4 . Total quantity of the con ­ signment 170 tonnes 153-5 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Turkey 2255 / Butteroil / Mersin / Gift of the EEC / Action of WFP5 'Jordan 2108 X / Butteroil / Aqaba / Gift of the EEC / Action of WFP' 9 . Delivery period Delivery in April 1981 1 0 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/4 Official Journal of the European Communities 12 . 2 . 81 C DConsignment 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 1312 /80 ( 1980 programme) (EEC) No 1313 / 80(b) affectation 2 . Beneficiary Guyana 3 . Country of destination 4 . Total quantity of the con ­ signment WFP Uganda 250 tonnes German 100 tonnes French5 . Intervention agency responsible for delivery 6 . Origin of the butteroil (2 ) To manufacture from intervention butter See note (")7 . Special characteristics and /or packaging (3 ) 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community to Guyana' In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 'Uganda 2443 / Butteroil / Mombasa ­ Tororo / Gift of the European Economic Community / Action of the World Food Programme' Delivery as soon as possible and at the latest 15 March 1981 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the benefici ­ ary responsible for reception (4), Tender Mutual agreement12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 12 . 2 . 81 Official Journal of the European Communities No L 40/ 5 Consignment E F 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . Beneficiary WFP 3 . Country of destination Sudan  Malawi Uganda 4 . Total quantity of the con ­ signment 38 tonnes 250 tonnes 5 . Intervention agency responsible for delivery French German 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and /or packaging (3 ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging See note ( 5) 'Uganda 2443 / Butteroil / Mombasa-Tororo / Gift of the European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in March 1981 Delivery in May 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (") 12 . Procedure to be applied to determine the costs of supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 23 February 1981 No L 40/6 Official Journal of the European Communities 12 . 2 . 81 Consignment G H 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary 3 . Country of destination WFP Mozambique J Burundi 4 . Total quantity of thÃ © con ­ signment 75 tonnes 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3 ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'MoÃ §ambique 2477 / Butteroil / Ma ­ puto / DonaciÃ ³n da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do pro ­ grama alimentar mondial ' 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne au Burundi ' 9 . Delivery period Delivery in April 1981 Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country Delivered to Bujumbura 1 1 . Representative of the benefici ­ ary responsible for reception (4 )  Monsieur Kakunze Venant, Directeur gÃ ©nÃ ©ral de la Laiterie centrale, BP 979, Bujumbura 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/7 Consignment I K 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/ 80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . s 3 . Beneficiary Country of destination j- Pakistan Caritas Germanica Chile 4 . Total quantity of the con ­ signment 1 000 tonnes (6) 500 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the EEC to Pakistan' See note ( 7) 9 . Delivery period Delivery in March 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) Cebemo, Transport Group , Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34 278 CEMEC NL tel . 24 45 94  24 17 44) (8 ) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/ 8 Official Journal of the European Communities 12 . 2 . 81 Consignment L M 1 . Application of Council Regu ­ lations : ( a) legal basis (EEC) No 939/79 ( 1979 programme): 6 · 94 tonnes (EEC) No 1312 /80 ( 1980 programme): 50 tonnes (b) affectation (EEC) No 940/79 (EEC) No 1313 /80 2 . Beneficiary ? · Lesotho 3 . Country of destination 4 . Total quantity of the con ­ signment 28 tonnes 28-94 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil ' ( 2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3 ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the EEC to Lesotho / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Delivered to 'Food Management Unit Border' Quthing Delivered to 'Food Management Unit Border' Qacha's Nek 11 . Representative of the benefici ­ ary responsible for reception (') Food Management Unit, Cabinet Office , PO Box MS 527, Maseru, Lesotho (') 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/9 Consignment N 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313/80 2 . Beneficiary Licross 3 . Country of destination Jibuti 4 . Total quantity of the con ­ signment 50 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil ( 2 ) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3 ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and , in letters at least 1 cm high, the following marking : 'Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action de la ligue des SociÃ ©tÃ ©s de la Croix Rouge / Pour distribution gratuite / Djibouti ' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Djibouti (deposited on the quay or on lighters) 11 . Representative of the benefici ­ ary responsible for reception (4) SociÃ ©tÃ © du Croissant Rouge de Djibouti , BP 8 , Djibouti (tel . 35 19 81 ( 10)) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 40/ 10 Official Journal of the European Communities 12 . 2 . 81 Consignment O P 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary UNHCR 3 . Country of destination Honduras Uganda 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery United Kingdom German 6 . Origin of the butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3 ) In 2,270 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR assistance in Honduras / Puerto-Cortes' 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR assistance in Uganda / Kampala via Mombasa' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Puerto Cortes (deposited on the quay or on lighters) Delivered to Kampala via Mombasa 11 . Representative of the benefici ­ ary responsible for reception (4) The UNHCR ChargÃ © de Mission , c/o UNDP Apartado Postal 976 , Teguci ­ galpa, Honduras (") UNHCR PO Box 3813 , Kampala, Uganda . Cable address HICOMREF, Kampala, Uganda (telex 61255 UNDEVPRO Kampala, for UNHCR; tel . 56989  30011 ( ») ( ,2)) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/ 11 Consignment Q R 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312 /80 ( 1980 programme) (b) affectation / (EEC) No 1313 / 80 2 . Beneficiary UNHCR 3 . Country of destination Somalia Cameroon 4 . Total quantity of the con ­ signment 200 tonnes 100 tonnes 5 . Intervention agency responsible for delivery German French 6 . Origin of the butteroil (2 ) To manufacture from intervention butter 7 . Special characteristics and/or packaging (3 ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees In 2-270 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'Butteroil / Gift of the European Economic Community / For free distribution / UNHCR assistance in Somalia / Berbera' 'Butteroil / Gift of the European Economic CommÃ ¹nity / For free distribution / UNHCR assistance for Chadian refugees in Cameroon / Kousseri via Douala' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Berbera (deposited on the quay or on lighters) Delivered to Kousseri via Douala 11 . Representative of the benefici ­ ary responsible for reception ( 4) UNHCR PO Box 2925 Mogadiscio, Somalia . Cable address ; HICOMREF, Mogadishu (telex 624 UNDEVPRO, Mogadishu , for UNHCR ; tel . 42064 O (,3)) UNHCR  Semry 3 , Kousseri , Cameroun (u ) ( 14) 12 . Procedure to be applied to determine the costs Ã ¿Ã  supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40/ 12 Official Journal of the European Communities 12 . 2 . 81 Consignment S T 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 /80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia 4 . Total quantity of the con ­ signment 100 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (5) In 2-270 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross . 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Butteroil / ERY  69 / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Port of unloading Port Sudan (deposited on the quay or on lighters) 11 . Representative of the benefici ­ ary responsible for reception (4) See note ( 1S) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders 12 . 2 . 81 Official Journal of the European Communities No L 40/ 13 Consignment U V 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . Beneficiary ICRC 3 . Country of destination Uganda Angola 4 . Total quantity of the con ­ signment 30 tonnes 50 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (J ) In 2-270 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'UGA-3 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distri ­ bution / Kampala via Mombasa' 'ANG- 1 5 / Butteroil / Dom da Comunidade EconÃ ³mica Europeia / AcÃ §Ã £o do ComitÃ © Internacional da Cruz Vermelha / Destinado Ã distri ­ buÃ §Ã £o gratuita / Lobito' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 10 . Stage and place of delivery Delivered to Kampala via Mombasa Port of unloading Lobito (deposited on the quay or on lighters) 11 . Representative of the beneficiary responsible for reception (4) ICRC Delegation, Kampala Road, PO Box 4442 , Kampala, Uganda (") ComitÃ © Internacional da Cruz Vermel ­ ha, c/o Cruz Vermelha de Angola, Caixa Postal 567 , Huambo, Angola (u) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders No L 40/ 14 Official Journal of the European Communities 12 . 2 . 81 Consignment W X 1 . Application of Council Regu ­ lations : (a ) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . Beneficiary ICRC 3 . Country of destination Ethiopia Kampuchea 4 . Total quantity of the con ­ signment 100 tonnes 150 tonnes 5 . Intervention agency responsible for delivery German 6 . Origin of the butteroil (2) To manufacture from intervention butter 7 . Special characteristics and/or packaging (5) In 2-270 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high , the following marking : Ã Ã ¤Ã - 1 9 / Butteroil / Gift of the European Economic Community / Action of the International Committee of the Red Cross / For free distri ­ bution / Assab .' 'Kamp 118 / Butteroil / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Action du ComitÃ © International de la Croix Rouge / Pour distribution gratuite / Phnom-Phenh / KampuchÃ ©a' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1981 Loading in March 1981 10 . Stage and place of delivery Port of unloading Assab (deposited on the quay or on lighters) Port of unloading Phnom Penh (deposited on the quay or on lighters) 11 . Representative of the benefici ­ ary responsbile for reception (4) ICRC Delegation, c/o Ethiopian Red Cross Society, Ras Desta Damtew Avenue, Addis Ababa, Ethiopia ( ,7) CICR, HÃ ´tel Somati , Phnom-Penh , KampuchÃ ©a 12 . Procedure to be applied to determine the costs or supply Mutual agreement Tender 13 . Expiry of the time limit for submission of tenders  12 noon on 23 February 1981 2 . 2 . 8 Official Journal of the European Communities No L 40/ 15 Consignment Y Z 1 . Application of Council Regu ­ lations : (a) legal basis (EEC) No 1312/80 ( 1980 programme) (b) affectation (EEC) No 1313 / 80 2 . Beneficiary WFP 3 . Country of destination India 4 . Total quantity of the con ­ signment 500 tonnes 200 tonnes 5 . Intervention agency responsible for delivery United Kingdom 6 . Origin of the butteroil ( 2) To manufacture from intervention butter 7 . Special characteristics and/or packaging ( 3 ) In 5 kg tins coated internally with food-can varnish or having undergone treatment giving equivalent guarantees 8 . Markings on the packaging 'India 2206 p3 / Butteroil / Calcutta / Gift of the European Economic Community / Action of the World Food Programme' 'India 2206 p3 / Butteroil / Paradip / Gift of tne European Economic Community / Action of the World Food Programme' 9 . Delivery period Delivery in April 1981 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the benefici ­ ary responsible for reception (4) 12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 23 February 1981 No L 40/ 16 Official Journal of the European Communities 12 . 2 . 81 Notes : (') This Annex , together with the notice published in Official Journal No C 95 of 19 April 1977 , page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 , there must be a tendering procedure. ( 2 ) In cases where the goods come from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C' edition of the Official Journal . ( 3) Other than those set out in Annex II to Regulation (EEC) No 303/77 . ( 4) Only in the case of delivery 'to the port of unloading' and 'free at destination '; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( s ) Inscription on the' packing : for 8 tonnes : 'Sudan 2385 / Butteroil / Port Sudan / Gift of the European Economic Community / Action of the World Food Programme'; for 30 tonnes : 'Malawi 2194 / Butteroil / Nacala / Gift of the European Economic Community / Action of the World Food Programme'. (6) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the 'C ' series of the Official Journal . ( 7) Inscriptions on the packing : 'Butteroil / Donacidn de la Comunidad Economica Europea / Destinado a la distribucion eratuita en Chile / Caritas /' followed bv : for 250 tonnes : '6460/San Antonio' for 150 tonnes : '6461 /Talcahuano' for 50 tonnes : '6462 /Antofagasta' for 50 tonnes : '6463/Coquimbo'. (*) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers , Blaak 16 , NL 3011 TA, Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity. The successful tenderer shall send to the beneficiaries ' agents , on delivery, a certificate of origin made out in Spanish . The successful tenderer shall send to the beneficjaries' agents , on delivery, a health certificate in respect of each part quantity, made out in the language indicated by the beneficiaries . o The successful tenderer should send a copy of the dispatch documents to : International Freight and Travel Service Lesotho , PO Box 294, Maseru 100 , Lesotho. ( 10) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) consignee ; (2) Ligue des SociÃ ©tÃ ©s de la Croix Rouge, BP 276, CH- 1211 , GenÃ ©ve 19 (telex 22555)'. The successful tenderer should send two copies of the dispatch documents to : Ligue des SociÃ ©tÃ ©s de la Croix Rouge, BP 276 , CH-121 1 , GenÃ ©ve 19 . The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes, BP 2477 , Djibouti . (") The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) consignee ; (2) M. Von Arnim , c/o UNHCR, Palais des Nations, CH-121 1 , Geneve 10 (telex 27492 UNHCR CH)'. The successful tenderer should send two copies of the dispatch documents to : M. Von Arnim , c/o UNHCR, Palais des Nations , CH- 1211 , GenÃ ©ve 1 0 . (") The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities in Uganda, PO Box 5244 , Kampala, Uganda. j 12 . 2 . 81 Official Journal of the European Communities No L 40/ 17 ( IJ) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes en Somalie , PO Box 943 , Mogadishu , Somalia . (u) The successful tenderer should send a copy of the dispatch documents to : DÃ ©lÃ ©gation de la Commission des CommunautÃ ©s europÃ ©ennes au Cameroun, BP 847 ou 1867 , YaoundÃ ©, Cameroun . (") Names and addresses of the beneficiaries will be sent to the intervention agency as soon as possible : Division des Secours , CICR, 17, avenue de la Paix, CH-121 1 , GenÃ ¨ve 1 (telex 22269 CICR CH ; tel . 34 60 01 ). ( 14) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) consignee ; (2) Manubito SARL, 79 Avenida Marechal Carmona, Lobito, Angola'. The successful tenderer shall give the beneficiaries ' representatives, at the time of delivery, a health certificate made out in Portuguese . The product shall be delivered in containers by the tenderer. ( 17) The bill of lading must contain the following information : 'NOTIFY ADDRESS : ( 1 ) consignee ; (2) ICRC Delegation , PO Box 5701 , Addis Ababa, Ethiopia'. The successful tenderer should send a copy of the dispatch documents to : Delegation of the Commission of the European Communities , PO Box 5570 , Addis Ababa, Ethiopia . (") In new bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents . Each drum must be fully leakproof.